


110 HR 1845 IH: Medicare Durable Medical

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1845
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Mr. Tanner (for
			 himself, Mr. Hobson, and
			 Mr. Ross) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend part B of title XVIII of the Social Security Act
		  to assure access to durable medical equipment under the Medicare
		  Program.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Durable Medical Equipment
			 Access Act of 2007.
		2.Beneficiary
			 protections
			(a)Application of
			 quality standardsSection 1847(b)(2)(B) of the Social Security
			 Act (42 U.S.C. 1395w–3(b)(2)(B)) is amended to read as follows:
				
					(B)Application of
				quality standards and receipt of advice from oversight
				committeeThe Secretary may not award any contracts under the
				competitive acquisition program under this section unless—
						(i)the quality
				standards have been implemented under section 1834(a)(20); and
						(ii)the Secretary has received advice from the
				program oversight committee established under subsection
				(c).
						.
			(b)Requiring use of
			 exemptionsSection 1847(a)(3) of such Act (42 U.S.C.
			 1395w–3(a)(3)) is amended by striking may exempt and inserting
			 shall exempt.
			(c)Exemption of
			 smaller MSAsSection 1847(a)(3)(A) of such Act (42 U.S.C.
			 1395w–3(a)(3)(A)) is amended by inserting (including any metropolitan
			 statistical area with a population of less than 500,000) after
			 rural areas.
			(d)Application of
			 Federal Advisory Committee Act (FACA) to Program Advisory and Oversight
			 Committee (PAOC)Section 1847(c)(4) of such Act (42 U.S.C.
			 1395w–3(c)(4)) is amended to read as follows:
				
					(4)Applicability of
				facaThe provisions of the
				Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the
				Committee.
					.
			(e)Effective
			 dateThe amendments made by this section shall be effective as if
			 included in the enactment of the Medicare Prescription Drug, Improvement, and
			 Modernization Act of 2003 (Public Law 108–173).
			3.Small supplier
			 protections
			(a)Qualified
			 supplier participationSection 1847(b) of the Social Security Act
			 (42 U.S.C. 1395w–3(b)) is amended—
				(1)in paragraph
			 (4)(A), by striking The Secretary may limit and inserting
			 Subject to paragraph (6)(D), the Secretary may limit; and
				(2)in paragraph
			 (6)(D), by adding at the end the following: Such appropriate steps shall
			 include permitting all suppliers to continue to participate as suppliers at the
			 selected award price so long as they submit bids at less than the fee schedule
			 amount otherwise applicable to the items and they otherwise comply with
			 applicable program requirements..
				(b)Restoration of
			 due processSection 1847(b)(10) of such Act (42 U.S.C.
			 1395w–3(b)(10)) is amended—
				(1)by striking
			 No administrative or
			 judicial review and inserting Restoration of appeal
			 rights; and
				(2)by striking
			 There shall be no administrative or judicial review under section 1869,
			 section 1878, or otherwise of and inserting Administrative and
			 judicial review shall only be available under section 1869 (and not otherwise)
			 of.
				(c)Application of
			 requirement for significant savingsSection 1847(a) of such Act
			 (42 U.S.C. 1395w–3(a)) is amended—
				(1)in paragraph
			 (3)(B), by inserting of at least 10 percent after
			 significant savings; and
				(2)in paragraph (1),
			 by adding at the end the following new subparagraph:
					
						(D)Requirement for
				significant savingsThe Secretary shall not implement a program
				under this section with respect to an item or service unless the Secretary
				demonstrates a probability of achieving significant savings of at least 10
				percent, compared to the fee schedule in effect on January 1, 2007, by
				including the item or service in the
				program.
						.
				(d)Comparability
			 analysisSection 1834(a)(1) of such Act (42 U.S.C. 1395m(a)(1))
			 is amended—
				(1)in subparagraph
			 (F), by inserting subject to subparagraph (G), after
			 2009,; and
				(2)by adding at the
			 end the following new subparagraphs:
					
						(G)Requirement for
				comparability analysis before implementationThe Secretary may not implement
				subparagraph (F) with respect to the application of rates in an area that is
				not a competitive acquisition area under section 1847 unless the Secretary has
				completed and published in the Federal Register a comparability analysis to
				ensure the application is appropriate. The comparability analysis shall include
				at least an analysis of the relative costs of providing the particular items
				and services in the respective metropolitan statistical areas and an assessment
				of whether application of the bid rate in an area that is not a competitive
				acquisition area would adversely impact beneficiary access to quality items and
				services.
						(H)Application of
				comparability analysis requirement to certain other part B items and
				servicesSubparagraph (G)
				shall also apply to the implementation of section 1847(a) with respect to items
				described in paragraph (2)(B) or (2)(C) of such section that are furnished on
				or after January 1,
				2009.
						.
				(e)Effective
			 dateThe amendments made by this section shall be effective as if
			 included in the enactment of the Medicare Prescription Drug, Improvement, and
			 Modernization Act of 2003 (Public Law 108–173).
			4.Report on quality
			 and access impact of implementation at 10 initial competitive acquisition
			 areas
			(a)Analysis and
			 reportAfter the Secretary of
			 Health and Human Services has fully implemented the initial 10 competitive
			 acquisition areas under section 1847 of the Social Security Act, the Secretary
			 shall conduct a complete analysis of the impact of competitive bidding in those
			 areas, including its impact on beneficiary access to quality products and its
			 impact on providers of items and services covered under competition and shall
			 submit a report to Congress on such analysis.
			(b)Moratorium on
			 further implementation until Congressional action
				(1)In
			 generalNotwithstanding any other provision of law, the Secretary
			 shall not expand the coverage of competitive acquisition programs under section
			 1847(a) of the Social Security Act (42 U.S.C. 1395w–3(a)), or apply bid rates
			 to non-bid areas under such section, beyond the 10 competitive acquisition
			 areas identified under paragraph (1)(B)(i)(I) of such section as of the date of
			 the enactment of this Act, unless specifically authorized by Congress after
			 such date.
				(2)Conforming
			 referenceSection 1847(a)(1)(B) of the Social Security Act (42
			 U.S.C. 1395w–3(a)(1)(B)) is amended, in the matter before clause (i), by
			 striking The programs and inserting Subject to section
			 4(b)(1) of the Medicare Durable Medical
			 Equipment Access Act of 2007, the programs.
				
